EXHIBIT 99.1 AVINO SILVER & GOLD MINES LTD. T 604.682.3701 F 604.682.3600 Suite 400, 455 Granville Street Vancouver, BC V6C 1T1 ir@avino.com www.avino.com July 18, 2011 TSX-V: ASM U.S. OTC BB: ASGMF Berlin & FSE: GV6 Avino Makes Further Progress at San Gonzalo and Guadalupe Avino Silver and Gold Mines Ltdprovides the following update on progress at the San Gonzalo and Guadalupe deposits at the Avino property, located 82 Km North East of Durango, Mexico Avino’s regional drilling program is continuing and so far this year 44 holes have been drilled for a total of approximately 5000 meters.The holes have explored several different targets: San Gonzalo (11 holes), Guadalupe (13 holes), San Juventino (3 holes), San Lucero (5 holes), Mercedes (1 hole), San Jorge (3 holes), Yolanda (2 holes). The drill is currently on the fourth hole at La Postosina. As proposed in the May 3rd 2011 news release, Avino has drilled a further 8 holes (GPE 11-03 through GPE-11-12) at Guadalupe as a follow up to significant intersections in holes GPE 11-01 and GPE 11-02.Location of the holes can be seen in plan and section view on Avino’s website. Assay results as follows: Hole GPE 11-03 From To Length Description Gold Silver Copper Lead Zinc (g/t) ppm Guadalupe Vein Mineralized zone of veinlets & breccia 14 Average 47.20 – 50.65m (3.45 m down hole length) 0.20 g/t gold, 156.3 g/t silver. Hole GPE 11-05 From To Length Description Gold Silver Copper Lead Zinc (g/t) ppm Guadalupe veinlets & breccia Average: 20.75 – 22.55 m (1.80 m down hole length) 2.88 g/t gold, 163 g/t silver 1 Hole GPE 11-06 From To Length Description Gold Silver Copper Lead Zinc (g/t) ppm Guadalupe zone with Breccia, pyrite, chalcopyrite Average 62.40 – 67.65 (5.25 m down hole length) 1.53 g/t gold, 36 g/t silver, 3844 ppm copper, 3145 ppm lead and 846 ppm zinc. Hole GPE 11-07 From To Length Description Gold Silver Copper Lead Zinc (g/t) ppm Guadalupe vein with breccia and massive pyrite 26 Average 72.10 – 74.25 (2.15m down hole length) 1.695 g/t gold, 52 g/t silver, 2284 ppm copper, 2125 ppm lead and 1216 ppm zinc Holes GPE-11-04, 08 and 10 produced no significant assays. Hole GPE 11-09 From To Length Description Gold Silver Copper Lead Zinc (g/t) ppm Guadalupe vein with breccia and massive pyrite Average 66.15-67.15 (1.0m down hole length), 0.10 g/t gold, 248 g/t silver. Hole GPE 11-10 From To Length Description Gold Silver Copper Lead Zinc (g/t) ppm Guadalupe vein with breccia and massive pyrite 2 Hole GPE 11-12 From To Length Description Gold Silver Copper Lead Zinc (g/t) ppm Guadalupe vein with breccia and massive pyrite At San Gonzalo mining of stopes 2-080 and 2-200 on level 2 (2260m elevation) has continued to produce vein material with grades comparable to those predicted from the 2007 drilling as described in the NI 43-101 compliant “Resource Estimate on the San Gonzalo vein” (see Avino news release July 25, 2008) Examples of recent sampling results in the back (roof) of the shrinkage stopes are: Stope 2-080 Width Gold (g/t) Silver (g/t) Lead (ppm) Zinc (ppm) Copper (ppm) Lines 2 - 4 Lines 5-10 II Line 1-5 Lines L1-5D Lines L1-3E Stope 200 Width Gold (g/t) Silver (g/t) Lead (ppm) Zinc (ppm) Copper (ppm) Lines 1-5 Lines 1-6F Locations of the sample sites and assay values can be seen on Avino’s website. Holes are drilled using Avino’s own Long year 44 core rig at thin wall NQ diameter.Core is sawed at Avino’s core storage facility at the secure mine site.Samples of vein material, usually from a few centimeters to 1.5m, are placed in plastic bags.The sealed sample bags are delivered by Avino personnel to Inspectorate Labs in Durango, Mexico. Gold analyses are by 30-gram fire assay with an atomic absorption finish.Silver, zinc and lead are analyzed as part of a multi-element inductivity couples argon plasma (‘‘ICP) package using a four-acid digestion with over-limit results being reanalyzed with assay procedures using ICP-AES.The company employs a rigorous quality control program that includes standardized material, blanks and core duplicates. The project is under the supervision of Chris Sampson, P.Eng, BSc, ARSM Avino Consultant, who is a qualified person within the context of National Instrument 43-101 and has prepared and approved the technical data in this news release. 3 ON BEHALF OF THE BOARD “David Wolfin” David Wolfin, President Neither TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release.This release contains statements that are forward-looking statements and are subject to various risks and uncertainties concerning the specific factors disclosed under the heading “Risk Factors” and elsewhere in the Company’s periodic filings with Canadian securities regulators.Such information contained herein represents management’s best judgment as of the date hereof based on information currently available.The Company does not assume the obligation to update any forward-looking statement. 4
